office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 lmdonis postn-101157-11 uilc date date to jason d laseter attorney tax exempt government entities from paul carlino acting chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities subject accountable_plan business connection requirement wage recharacterization this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether a reimbursement or other expense allowance arrangement meets the business connection requirement of an accountable_plan where an employer pays an amount to its employee regardless of whether an expense is paid_or_incurred or reasonably expected to be paid_or_incurred by the employee in the performance of services for the employer conclusion a reimbursement or other expense allowance arrangement that pays an amount regardless of whether an expense is paid_or_incurred or reasonably expected to be paid_or_incurred by the employee in performing services for the employer violates the business connection requirement of an accountable_plan specifically such an arrangement violates the business connection’s reimbursement requirement under sec_1_62-2 accordingly payments made under the arrangement are treated as made under a nonaccountable_plan amounts treated as paid under a postn-101157-11 nonaccountable_plan must be included in the employee’s gross_income for the taxable_year are subject_to_withholding and payment of employment_taxes and must be reported as wages or other compensation on the employee’s form_w-2 facts for purposes of providing advice to the internal_revenue_service in examination activity you have asked about the standard for determining whether a tool plan satisfies the business connection requirement of an accountable_plan you have not asked us to separately address the substantiation and return of excess requirements of an accountable_plan in the facts you’ve seen an employer participates in a tool plan administered by a third party the tool plan is intended to reimburse the employer’s employees for_the_use_of their tools and equipment under the tool plan tool payments are made to employees as purported nontaxable reimbursement for the cost of the tools they are required to provide as a condition_of_employment however neither the employer nor the plan_administrator verifies that the tools being claimed by the employees are actually required in the performance of services for the employer prior to enrolling in the tool plan an employer compensates its employees on an hourly wage basis with no specific amount attributed to the provision of tools or equipment once an employer and its employees enroll in the tool plan the employees’ hourly wages are split into two components a reduced hourly wage and a tool plan payment which is calculated as a set percentage of the employee’s hourly wage under the tool plan an employer issues its employees one check for the reduced hourly wage amount the employer also issues a second check for the tool plan payment which is treated as not subject_to employment_taxes the employer’s employees continue to receive essentially the same amount per hour under the tool plan as they did before implementation of the tool plan but under the tool plan the amount is split into two portions one treated as wages and the other treated as nontaxable reimbursement for tool expenses and the tool plan’s administrative fee once an employee has received an amount equal to the total amount to be reimbursed under the tool plan ie the value or estimated cost of the employee’s tool and equipment inventory the employee stops receiving tool plan payments and returns to his or her regular pay at the hourly wage rate earned prior to implementation of the tool plan the amount to be reimbursed is determined by taking an inventory of each employee’s tools and equipment the tool pan administrator asks each employee for a list of their tools and equipment and for any available receipts the inventory includes tools or equipment the employee acquired prior to being employed with his or her current employer if an employee does not have receipts to establish cost the initial inventory of tools is valued using estimates valuation publications or current price lists the tool we note that tool plans may vary in how they determine the value of an employee’s tool and equipment inventory for example tool plans may use vendor catalogs or valuation publications to determine postn-101157-11 plan did not obtain information regarding any previous depreciation taken by the employee for the tools in inventory or prior reimbursements which is necessary to determine the expenses actually incurred by the employee in performing services for the employer purchases made after implementation of the tool plan are generally determined at actual cost and require receipts law and analysis sec_61 of the internal_revenue_code defines gross_income as all income from whatever source derived sec_62 defines adjusted_gross_income as gross_income minus certain deductions sec_62 provides that for purposes of determining adjusted_gross_income an employee may deduct certain business_expenses paid_by the employee in_connection_with_the_performance_of_services as an employee of the employer under a reimbursement or other expense allowance arrangement sec_62 provides that for purposes of sec_62 an arrangement will not be treated as a reimbursement or other expense allowance arrangement if the arrangement does not require the employee to substantiate the expenses covered by the arrangement to the person providing the reimbursement or the arrangement provides the employee the right to retain any amount in excess of the substantiated expenses covered under the arrangement sec_1_62-2 of the income_tax regulations provides that a reimbursement or other expense allowance arrangement satisfies the requirements of sec_62 if it meets the requirements of business connection substantiation and returning amounts in excess of substantiated expenses if an arrangement meets these requirements all amounts paid under the arrangement are treated as paid under an accountable_plan see sec_1_62-2 amounts treated a paid under an accountable_plan are excluded from the employee’s gross_income are exempt from withholding and payment of employment_taxes and are not reported as wages on the employee’s form_w-2 see sec_1_62-2 if the arrangement fails any one of these requirements amounts paid under the arrangement are treated as paid under a nonaccountable_plan amounts treated as paid under a nonaccountable_plan must be included in the employee’s gross_income for the taxable_year are subject_to_withholding and payment of employment_taxes and must be reported as wages or other compensation on the employee’s form_w-2 see sec_1_62-2 and sec_1_62-2 provides that an arrangement satisfies the business connection requirement if it provides advances allowances or reimbursements only for business_expenses that are allowable as deductions by part vi subchapter_b chapter of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer thus not only must an employee pay or incur a deductible business_expense but the expense must arise in connection with the employment current replacement value or base estimated cost on factors such as the type of tool or equipment its useful_life and geographic location of the worker postn-101157-11 if as in the above described factual scenario an employer reimburses a deductible tool expense that the employee paid_or_incurred prior to employment the reimbursement arrangement does not meet the business connection requirement further if amounts are paid regardless of whether the employee pays or incurs or is reasonably expected to pay or incur expenses or if an employer pays an advance or allowance based on an approximation of value or hypothetical expenses regardless of whether the employee incurs or is reasonably expected to incur deductible business_expenses the arrangement does not meet the business connection requirement because the initial tool inventory_amount is determined using estimates or current replacement value the tool plan does not determine what expenses if any were incurred in the performance of services for the employer as a consequence tool plan payments are made regardless of whether an employee has incurred deductible business_expenses in the performance of services for the employer sec_1_62-2 states that the business connection requirement will not be satisfied where a payor pays an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur deductible business_expenses or other bona_fide expenses related to the employer’s business a payor arranges to pay an amount to an employee regardless of whether the employee is reasonably expected to incur bona_fide business_expenses by supplementing the wages of those employees not receiving the reimbursement so that the same gross amount is paid regardless of the reasonable expectation to incur expenses by reducing the wage payment in light of expenses_incurred or reasonably expected to be incurred only to then increase the wage payment again after the expenses have been reimbursed or by routinely paying a reimbursement allowance to an employee who has not incurred bona_fide business_expenses sec_1_62-2 example illustrates a violation of the sec_1_62-2 requirement that a reimbursement be paid only when expenses are incurred or reasonably expected to be incurred the example provides that employer s pays its engineers dollar_figure a day on those days that an engineer travels away from home on business for employer s employer s designates dollar_figure of the dollar_figure as nontaxable reimbursement for the engineer's travel_expenses on all other days the engineer receives the full as taxable wages because employer s would pay an engineer dollar_figure a day regardless of whether the engineer was traveling away from home the arrangement does not satisfy the reimbursement requirement of paragraph sec_1 d i thus no part of the dollar_figure employer s designated as a reimbursement is treated as paid under an accountable_plan rather all payments under the arrangement are treated as paid under a nonaccountable_plan employer s must report the entire dollar_figure as wages or other compensation on the employees' form_w-2 and must withhold and pay employment_taxes on the entire dollar_figure when paid where a plan serves to recharacterize amounts as a reimbursement allowance that would otherwise be paid if there were no expenses reasonably expected to be incurred postn-101157-11 for the employer amounts paid under the plan will not be treated as paid under an accountable_plan further although an employer may prospectively alter its compensation structure to include reimbursement of substantiated expenses under an accountable_plan an employer may not structure its compensation arrangement so as to avoid the payment of employment_taxes by substituting reimbursements and expense allowances for amounts that would otherwise be paid as wages as illustrated by a temporary reduction in an hourly wage amount only for as long as the tool rate amount is paid such recharacterization violates the business connection requirement of sec_1_62-2 because the employee receives the same amount regardless of whether expenses were incurred or reasonably expected to be incurred the legislative_history behind sec_62 as implemented by the regulations specifically sec_1_62-2 indicates that a taxpayer should not be able to recharacterize an amount that would have been paid as wages just to avoid the limits of the two percent floor under sec_67 when congress passed the tax_reform_act_of_1986 it significantly changed the procedures for deduction of employee business_expenses it converted most of these expenses into itemized_deductions which the taxpayer could only deduct if the aggregate of such expenses exceeded two percent of adjusted_gross_income however the act left in place the above-the-line deduction permitted by sec_62 for employee business_expenses incurred by the taxpayer as part of a reimbursement or allowance arrangement with his employer pursuant to sec_1_162-17 the employee was permitted to forego reporting the income and claiming a deduction if the expenses and the reimbursements were equal and if the employee made an adequate_accounting to the employer a article on this topic concluded that employers and employees could benefit from restructuring compensation arrangements to make greater use of these reimbursement or allowance arrangements blake d rubin tunneling under the two percent floor tax note sec_177 date the article suggested that restructuring compensation packages to make use of reimbursement and expense allowance arrangements to convert a portion of an employee’s compensation into a reimbursement amount would permit both the employer and the employee to be better off by reducing the employer’s after-tax compensation cost and increasing the employee’s after-tax compensation the legislative_history to sec_62 indicates that it was enacted to prevent such tunneling under the two percent floor by mandating that a reimbursement or other expense allowance arrangement require employees to substantiate their expenses to the person providing the arrangement and return any amount in excess of substantiated expenses family support act of h_r 100th cong sec_702 in other words under sec_62 an above-the-line deduction would be permitted only for expenses reimbursed under what became termed an accountable_plan in legislative_history important to the wage recharacterization issue the legislative_history explains that a true reimbursement arrangement or an accountable_plan is one where the expenditure is made out of the earnings_of the employer’s business the employer has an incentive to require sufficient substantiation to ensure that the allowance to the postn-101157-11 employee is limited to actual business expenditure incurred on the employer’s behalf and for the employer’s benefit congress viewed an employer’s agreement to reimburse certain expenditures pursuant to such an arrangement as evidence that the item was a bona_fide ordinary_and_necessary_expense of the employer’s business and that in effect the employee was acting as an agent of the employer in paying for the item h_r rep no pincite 100th cong 2nd sess date accordingly congress concluded that if an above-the-line deduction is allowed for expenses_incurred pursuant to a nonaccountable_plan the two percent floor enacted in the act could be circumvented solely by restructuring the form of the employee’s compensation so that the salary amount is decreased but the employee receives an equivalent nonaccountable expense allowance id pincite following this legislative_history the regulations under sec_62 clarified that wages could not be recharacterized as part of an accountable_plan the preamble to treasury_decision fr 1991_1_cb_20 states as follows some practitioners have asked whether a portion of an employee’s salary may be recharacterized as being paid under a reimbursement arrangement the final regulations clarify that if a payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur deductible business_expenses or other bona_fide expenses related to the employer’s business that are not deductible the arrangement does not meet the business connection requirement of sec_1_62-2 of the regulations and all amounts paid under the arrangement are treated as paid under a nonaccountable_plan these amounts are subject_to_withholding and payment of employment_taxes when paid thus no part of an employee’s salary may be recharacterized as being paid under a reimbursement arrangement or other expense allowance arrangement emphasis added the preamble in the treasury_decision made clear the intent of the regulations employers are not allowed to recharacterize wages as a means of minimizing their employment_taxes by making accountable plans require a reimbursement payment in addition to amounts otherwise paid as wages the employer has incentive to require good substantiation if the employer was going to pay the same amount either as wages or alternatively as a combination of wages and tool reimbursement then the employer would have no real incentive to require valid substantiation before making a reimbursement and ensuring expenses were ordinary and necessary to its business in 269_f3d_969 9th cir the united_states court_of_appeals for the ninth circuit affirmed in part and reversed in part the district court’s decision which upheld the internal revenue service’s assessment of more than dollar_figure in delinquent employment_taxes plus interest and penalties the court agreed with the district court’s determination that shotgun’s expense reimbursement arrangement with its employees was not an accountable_plan within the meaning of postn-101157-11 sec_1_62-2 and that the contested payments should have been treated as wages and taxed as such in shotgun the plaintiff provided courier services it charged customers an amount called a tag rate that was based on distance time required for delivery waiting time and weight the employees used their own vehicles for deliveries and were paid of the tag rate the couriers were compensated with two separate checks the first check was a wage check which paid the couriers an hourly amount the second check was for reimbursement of expenses lease fee and equaled of the tag rate minus the amount_paid on the wage check thus couriers were always paid of the tag rate the court found the arrangement was not an accountable_plan because it failed to meet the business connection requirement the court stated that the evidence suggests that the plan’s primary purpose was to treat the least amount possible of the driver’s commission as taxable wages and concluded that as shotgun’s reimbursement arrangement had no logical correlation to actual expenses_incurred it was an abuse of sec_62 and was therefore a nonaccountable_plan the reasoning used by the court in shotgun where a portion of the employee’s commission was designated as an expense reimbursement but the amount had no logical connection to the expenses_incurred applies here under tool plans two employees who have the same inventory of tools but who pay or incur very different expenses for the taxpayer for example due to their different history of tool acquisitions past reimbursements or depreciation would nonetheless receive the same total amount through tool plan payments the tool plan payments lack a logical connection to expenses_incurred or reasonably expected to be incurred during employment for the employer mirror a reduction in hourly wages to be followed by a return to the former hourly wages and are thus being paid without regard to whether the employee incurs or is reasonably expected to incur expenses for the employer therefore the tool plan fails the business connection requirement because you requested that we address only the business connection requirement we did not discuss the substantiation and return of excess requirements but note that the facts summarized above suggest that the tool plan fails these requirements as well case developments hazards and other considerations all three requirements of an accountable_plan should be developed and addressed in any examination this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ligeia donis at if you have any further questions
